DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “laterally extending portion” of “each of said portions of the suction plate” that “extends laterally away from a corresponding one of said air chambers”, as recited in Claim 11, must be shown or the feature(s) canceled from the claim(s).  The Specification does not specifically describe a “laterally extending portion” of the “portions of the suction plate”.  No new matter should be entered.
4.	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 11-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites, “A vacuum lifter apparatus for lifting sheet material articles, comprising an upper chassis and a lower suction plate, … wherein: 
the suction plate comprises a lower side and an upper side, the suction plate having a substantially hollow interior between said lower and upper sides, the upper side of the suction plate being affixed to the chassis, and the suction plate lower side providing a downwardly oriented planar suction lifting surface for making contact with the upper surface of said articles, and said suction lifting surface comprises a plurality of laterally adjacent portions, each of said portions comprising a plurality of orifices through which, in use, air is drawn along said airflow paths to provide a suction lifting pressure; 
 the chassis is separated at intervals from the suction plate upper side to provide a plurality of air chambers between the chassis and suction plate, each air chamber being configured to convey said vacuum pressure to a corresponding one of said portions; and 
each of said portions of the suction plate has a laterally extending portion that extends laterally away from a corresponding one of said air chambers, and the substantially hollow interior of the suction plate providing lateral airflow whereby suction lifting pressure is provided to said laterally extending portions from each corresponding air chamber.”
Claim 11 is indefinite because it is unclear as to where the “laterally extending portions” of each “portion of the suction plate” is located (see the Drawing Objection above), and how it is possible for these “laterally extending portions” to extend laterally away from a corresponding air chamber.  More specifically, it is 


Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-3, 5-6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Regan et al., US 2013/0129464 (US 8,960,745) in view of Brown et al., US 4,775,290.
With regard to Claims 1 and 3, Regan discloses a vacuum lifter apparatus (100, Figs. 1-22, [0019]-[0097]) for lifting sheet material articles ([0020]; Note: The material or article worked upon does not limit apparatus claims; See MPEP 2115), comprising an upper chassis (110, Figs. 1-3, 16, [0030]-[0036]) joined to a substantially planar lower suction plate (150, Figs. 2-3, 5-16; 400, Figs. 16, 18-
the suction plate comprises a lower side (158, Fig. 3, 402, Fig. 16) and an upper side (152, Fig. 3; 404, Fig. 16), the upper side of the suction plate being affixed to a lower side of the chassis (Figs. 2-3, 16), and the suction plate lower side providing a downwardly oriented and substantially planar suction lifting surface for making contact with the upper surface of said articles (Figs. 2-3, 16, [0041]) said suction lifting surface comprising a plurality of laterally adjacent portions (420-430, Fig. 16; 1702-1720, Fig. 17; 1802-1820, Fig. 18), each of said portions comprising a plurality of orifices (160, Figs. 3, 5; orifices shown in plate 400 in Fig. 16) through which, in use, air is drawn along airflow paths by the airflow suction system to provide a suction lifting pressure (Fig. 3); 
the airflow suction system comprises at least one air outlet (138) for connection to a source of vacuum air pressure (102); and 
the lower side of the chassis comprises a plurality of downwardly- concave recesses (140, Fig. 3; 112, 116, Fig. 16), each of said recesses being separately spanned by different ones of said portions along seams (421-429, Fig. 16, [0063]-[0065]) where the chassis is affixed to the upper side of the suction plate (Figs. 3, 16), and each 
Regan fails to teach at least one airflow manifold that includes a branched end.  Brown discloses a vacuum lifter apparatus (50, Figs. 3-5, C3, L4 – C6, L63) having four laterally adjacent portions (quadrants) having a plurality of orifices (84) through which, in use, air is drawn through an airflow path (84, 67, 65, 69, and 71, Figs. 3-5) to provide a suction lifting pressure to the upper surfaces of articles to be lifted (C4, L42- C5, L11); and the airflow suction system having at least one air outlet (69) for connection to a source of vacuum air pressure (71), and between the outlet and the suction orifice, at least one airflow manifold  having a branched end (65 and/or 67) that is configured to convey the vacuum air pressure from the outlet to corresponding suction portions/quadrants.   It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to modify Regan’s vacuum lifter apparatus to include at least one airflow manifold with branched ends (instead of a separate air source for each laterally adjacent portion) because fewer vacuum generating components would be needed, thereby making the apparatus less complicated to operate/control and less costly to manufacture/repair (i.e., one vacuum generating component could be used to supply all suction orifices with the vacuum pressure in a defined area, such as Brown’s four portions/quadrants.)
With regard to Claim 2, Regan discloses wherein the airflow paths through adjacent portions of the suction plate are isolated from each other by an airflow 
With regard to Claim 5, Regan discloses wherein the seams are air-tight ([0068]-[0071]). 
With regard to Claim 6, Regan discloses that each recess is bounded by a rim (the portion of (116) that contacts (150), as shown in Figs. 2-3) and the upper side of the suction plate is affixed to the chassis along said rims (Figs. 2-3).
With regard to Claims 8-10, Regan discloses wherein the chassis comprises a mounting plate portion (300, Fig. 16) that is located in a central portion of the upper side of the chassis (Fig. 16) for mounting the chassis to a lifting and/or moving actuator ([0059]).

9.	Claims 11-21 are rejected under 35 U.S.C. 103 as being unpatentable over Regan in view of Cathers, US 4,362,461 (cited by Applicant).  Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Regan in view of Brown, as applied to Claim 1, and further in view of Cathers.
With regard to Claim 11, Regan discloses a vacuum lifter apparatus (100, Figs. 1-22, [0019]-[0097]) for lifting sheet material articles ([0020], comprising an upper chassis (110, Figs. 1-3, 16, [0030]-[0036]) and a lower suction plate (150, Figs. 2-3, 5-16; 400, Figs. 16, 18-19, [0038]-[0045]), the upper chassis having at least one air outlet (138) for conveying vacuum pressure to the suction plate 
the suction plate comprises a lower side (158, Fig. 3, 402, Fig. 16) and an upper side (152, Fig. 3; 404, Fig. 16), the suction plate having a substantially hollow interior between said lower and upper sides, the upper side of the suction plate being affixed to the chassis (Figs. 2-3, 16), and the suction plate lower side providing a downwardly oriented planar suction lifting surface for making contact with the upper surface of said articles (Figs. 2-3, 16, [0041]), and said suction lifting surface comprises a plurality of laterally adjacent portions (420-430, Fig. 16; 1702-1720, Fig. 17; 1802-1820, Fig. 18), each of said portions comprising a plurality of orifices (160, Figs. 3, 5; orifices shown in plate 400 in Fig. 16) through which, in use, air is drawn along said airflow paths to provide a suction lifting pressure (Fig. 3); 
 the chassis is separated at intervals from the suction plate upper side to provide a plurality of air chambers (140, Figs. 3, 16) between the chassis (110) and suction plate (150), each air chamber being configured to convey said vacuum pressure to a corresponding one of said portions ([0068]); and 
each of said portions of the suction plate has a laterally extending portion that extends laterally away from a corresponding one of 
With regard to Claims 4 and 7, the combination of Regan and Brown discloses the claimed vacuum lifting apparatus of Claim 1, as described above.
Regan fails to teach a suction plate that has a substantially hollow interior between the lower and upper sides.  Cathers discloses a vacuum lifter apparatus (154, Figs. 4-8, C4, L43 – C9, L42) for lifting sheet material articles (60-74, Fig. 1), that includes an upper chassis (184) and a lower suction plate that has a lower side (220) and an upper side (240) to form a hollow interior (188-207, Fig. 6).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to modify Regan such that the “lower suction plate” had the form of a box with an upper side/plate and a lower side/plate to form a hollow interior because it would provide an alternate way to remove and/or release the vacuum from any one of the “laterally adjacent portions”/vacuum chambers, thereby allowing for a quick release of the lifted material, as taught by Cathers (C2, L24 – C3, L17).  With regard to Cathers’ teaching that the vacuum is established when the upper side is pivoted to an open position (instead of being in a closed position), the ordinarily skilled artisan would recognize that the operation of Cathers’ upper side could be reversed (i.e., 
With regard to Claims 7, 12-14, and 17-18, while Regan teaches the use of adjacent suction modules (Fig. 16) with each suction module having an air outlet at the top and an air flow control valve to control the suction lifting pressure ([0083]), Regan fails to teach a suction plate that includes a housing having opposite top/bottom and side walls to form the hollow interior.  Cathers discloses adjacent suction modules (188-207, Fig. 6, C5, L39-68), wherein each suction module includes an upper plate (240), an opposed, perforated lower plate (220), and side plates (238) that form the hollow interior of the lower suction plate.   It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to modify Regan such that the “lower suction plate” had the form of a box with an upper side/plate, a lower side/plate, and side walls to form a hollow interior because it would provide an alternate way to 
With regard to Claim 15 and 16, Regan discloses an air-tight seal provided in each chamber (140) between the chassis (110/116) and the lower suction plate (150) (Figs. 2-3, [0068]-[0071]). 
With regard to Claims 19-20, Regan discloses an airflow suction system (102, Figs. 2, 16; 2008, 2010, Fig. 20) for conveying vacuum air pressure to the suction plate ([0080]-[0085]), the airflow suction system comprising a source of vacuum air pressure and an airflow control valve ([0083]).
With regard to Claim 21, Regan discloses a mount (300, Fig. 16) for affixing the upper surface of the chassis to a lifter actuation system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references show at least one feature similar to those found in the described and/or claimed vacuum lifter apparatus:  US 4,892,296;  US 5,609,377; US 7,296,834; US 2011/0123359; US 2012/0291252; US 2016/0346938.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652